Citation Nr: 1720300	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy prior to November 15, 2012, and to an evaluation in excess of 40 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability prior to September 27, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from November 1982 to March 1983 and had periods of active service from November 1990 to April 1991 and from January to October 2003.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claim for an initial rating in excess of 10 percent for left lower extremity radiculopathy. That decision was appealed to the Board and denied in April 2009. 

The April 2009 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court). In April 2010, the Court remanded the left lower extremity radiculopathy claim to the Board pursuant to a Joint Motion for Remand (Joint Motion). In September 2010, the Board remanded the left lower extremity radiculopathy claim for additional development pursuant to the April 2010 Joint Motion. The left lower extremity radiculopathy claim returned the Board again in May 2013, at which time the Board inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009), and remanded both of the claims for additional development and to comply with due process requirements.

In a March 2016 rating decision, the RO increased the rating assigned for the Veteran's service-connected left lower extremity to 40 percent, effective November 15, 2012 (date of a VA examination). The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal. AB v. Brown, 6 Vet. App. 35 (1993).
The Veteran testified before a Veteran's Law Judge (VLJ) via video conference in March 2009. The VLJ who conducted that hearing is no longer available to participate in the decision on appeal. The Veteran was notified of this development and given the opportunity to request an additional hearing before a VLJ who would participate in the decision. The Veteran has not requested an additional hearing.

The issue of entitlement to TDIU prior to September 27, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to November 15, 2012, the Veteran's service-connected left lower extremity radiculopathy was manifested by moderate incomplete paralysis of his sciatic nerve without muscle atrophy.

2. From November 15, 2012, the Veteran's service-connected left lower extremity radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve without muscle atrophy.


CONCLUSIONS OF LAW

1. The evidence of record meets the criteria for a 20 percent rating, but no higher, for the Veteran's left lower extremity radiculopathy prior to November 15, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2. From November 15, 2012, the evidence of record does not meet the criteria for a rating in excess of 40 percent for the Veteran's left lower extremity radiculopathy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A. As to increased ratings claims, the VCAA requires that generic notice be given. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Id. Here, appropriate notice was provided via letters in April 2005, May 2006, and June 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2016). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). VA has obtained the Veteran's service treatment records (STRs), all identified relevant post-service private and VA treatment records, and records from the Social Security Administration (SSA).

The Veteran was also afforded VA examinations in November 2003, December 2003, March 2004, July 2005, November 2008, October 2010, November 2011, November 2012, and January 2015. Additional VA opinions were obtained in August 2005 and June 2015. The Board finds that these VA examinations and opinions are adequate because they are based on a consideration of the Veteran's prior medical history and describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board observes that the Veteran has objected to the November 2012 VA examination, believing that the examination was too short, did not include all the tests for which results are recorded, that the examiner did not use the required equipment, and that the examiner was unqualified to perform this examination by virtue of being a resident. The Veteran is competent to provide an account of his memory of his VA examinations. See Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge"). To the extent that the Veteran is questioning whether the examiner performed the appropriate tests, performed them properly, or correctly recorded the results, the Board finds that those are questions that require medical expertise beyond that of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 1994). The record does not reflect that the Veteran has the necessary medical knowledge to opine accurately as to whether these physical tests were performed accurately, with the correct equipment, or recorded accurately.

The Board's conclusion that the propriety of the manner in which this physical examination was conducted is supported by the fact that the November 2012 VA examiners results were quite similar to the January 2015 examination results, which the Veteran has not objected to. Additionally, the surrounding circumstances indicate that the Veteran's lack of medical expertise and experience may have caused him to misinterpret both his memory of the November 2012 VA examination and the reported results of that examination. The Veteran's overall concern regarding the November 2012 examination appears to be that the examiner inaccurately portrayed his disability as less severe than he believes it to be, and he feared that the results of this examination would jeopardize his chances of receiving an increased award. However, it was the results of the November 2012 VA examination that led an increase in his award (see March 2016 rating decision), an award that, as will be discussed in further detail, is the highest schedular rating available to the Veteran for lower left extremity radiculopathy in the absence of complete paralysis or marked muscular atrophy.

Finally, with regard to the Veteran's complaint that the November 2012 VA examiner did not have the appropriate credentials or specialty to perform the VA examination, the Board observes that VA examiners are not required to have a particular specialty or credential. Parks v. Shinseki, 716 F.3d 581, 858 ("Viewed correctly, the presumption [of competence] is not about the person or job title").

Therefore, the Board finds that these examinations, including the November 2012 VA examination, are adequate for rating purpose for the reasons described and that VA has satisfied its duty to assist. Consequently, the Board finds that the Veteran will not be prejudiced by proceeding to adjudication. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

2. Increased Rating - Left Lower Extremity Radiculopathy

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the most recent VA examination, the Veteran suffers from incomplete paralysis of the right and left sciatic nerves stemming from a back injury that occurred in the line of duty in May 2003. Neurological conditions of the peripheral nerves, such as the sciatic nerve, are rated based on various tables corresponding to the nerves involved. 38 C.F.R. 4.124a.

VA assigns an 80 percent disability rating for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.

VA assigns a 60 percent disability rating for incomplete paralysis of the sciatic nerve that is severe with marked muscular atrophy.

VA assigns a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve.

VA assigns a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve.

VA assigns a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. §4.124a, Diagnostic Code 8520.

The Veteran's left lower extremity radiculopathy is presently assigned a 10 percent rating from October 28, 2003, through November 14, 2012, and a 40 percent rating from November 15, 2012.

A. Entitlement to a Rating in Excess of 10 Percent Prior to November 15, 2012

The Veteran separated from service on October 27, 2003, and he subsequently filed a claim for, among other conditions, his left lower extremity radiculopathy, complaining of pain radiating from his lower back down his left leg and into his foot.

A VA examination in November 2003 indicated a positive straight leg test at 50 degrees and decreased strength rated 4/5 (5/5 being normal) in the Veteran's left lower extremity.

A December 2003 VA examination indicated normal sensation, 5/5 strength in all lower extremity muscle groups, and normal (2+) symmetric deep tendon reflexes in his patellar and Achilles tendons bilaterally. Radiographs taken at the time of this examination showed minimal degenerative changes at L4 and an essentially negative pelvis.

A March 2004 VA treatment note records that the Veteran sought treatment for chronic left hip pain.

An April 2004 VA treatment note provides a diagnosis of lumbar radiculopathy, tenderness at about the L5 vertebrae on the left side, and a slow gait.

A VA treatment note from October 2004 records the Veteran seeking treatment for pain radiating from his low back down his left leg to his left great toe. The Veteran reported difficulty sleeping due to the pain. A physical examination recorded "fairly good range of motion," and noted that the Veteran was tender on the left side at L4 and/or L5, and had weakness in the left lower extremity as compared to "good strength" in the right lower extremity.

By March 2005, the Veteran used crutches to assist in his ambulation. A VA treatment note indicated that his condition caused decreased balance and functional mobility. The Veteran was issued a Rollator walker. A letter from the Veteran's physician provides a diagnosis of lumbar radiculopathy symptomized by pain radiating from the left lower back to the left great toe. The Veteran was unable to stand in one position for a very long time and had difficulty sleeping due to pain.

At a July 2005 VA examination of the Veteran's peripheral neuropathy symptoms, recorded no paralysis, but weakness in the Veteran's left great toe. The Veteran had decreased sensation in his left great toe and the dorsum and plantar subsurface of his left foot. There was no muscle atrophy, no effect on joint function. The Veteran was observed to have an antalgic gait and use two crutches. His reflexes were 2+ in his knees and ankles bilaterally. An electromyography study was performed of the Veteran's left lower extremity and fell within normal limits. The examiner stated that weakness of the extensor halluces longus (EHL) muscle raised the question of L5 radiculopathy. The Veteran suffered from paresthesia, falls, and unsteadiness on a monthly basis. He had pain beginning in the lower back that radiated down the left leg to the foot frequently and was unable to walk more than a few yards. The Veteran's left and right hips, ankles, and toes had normal 5/5 strength. However, the Veteran specifically had decreased vibratory sensation in his left great toe and was positive for the Laseque's sign on the left. The examiner indicated that these symptoms had significant effects on occupational activities; caused mild difficulty with chores, bathing, dressing, and toileting; and moderate difficultly traveling; and prevented exercise and recreation. In August 2005, the examiner explained that these symptoms were the result of the Veteran's traumatic injury and subsequent degenerative changes to the Veteran's spine.

At a non-VA orthopedic evaluation in September 2005 (included in the Veteran's SSA records), the examiner recorded that the Veteran could sit for no more than 10 minutes, but was able to ambulate without the assistance of crutches. The provider recorded that the Veteran was able get on and off the exam table without assistance or crutches. The examiner indicated that the Veteran's muscle groups in both lower extremities were all 5/5. The examiner recorded that the Veteran showed no pain when there was hyperextension of his right and left hips and was negative on the straight leg test bilaterally. The Veteran demonstrated no sciatic notch tenderness. The Veteran ambulated slowly without forearm crutches and was hesitant on the heel, toe, and tandem gait, though the examiner indicated that this appeared to be reluctance to perform the test on the Veteran's part rather than an inability to perform the test. The Veteran's deep tendon reflexes were 2+ bilaterally in both upper and lower extremities. However, there was some loss of sensation in the left lower extremity. This examiner diagnosed chronic low back pain after a minimal injury, no radiculopathy, and opined that the numbness observed was "non-physiologic" and did not suspect nerve impingement. The examiner noted that the use of pain medication seemed disproportionate to the physical findings on this examination.

At a February 2006 VA treatment visit, the Veteran reported difficulty walking, sitting, bending, riding in a car, bathing, and performing other daily activities. The strength of his lower extremities was decreased for the Veteran's age due to pain and inactivity. The Veteran was using crutches and used his left lower extremity for minimal weight-bearing. However, his sensation was found to be intact, and his balance was good.
At an April 2006 VA treatment visit, the Veteran sought treatment for pain that increased in severity after prolonged sitting or standing. He reported that his left leg would become numb and that his perception of the pain was that it radiated from his back down his left leg through his proximal thigh.

An August 2006 record of a non-VA treatment visit records the Veteran as having chronic pain and stiffness in his left lower leg. He required braces for support and could not walk without them. The Veteran had cramping pain down the posterior left leg and tingling and paresthesia symptoms. He was only able to sit or stand for a limited amount of time. The Veteran's deep tendon reflexes in his lower extremities were 2+ bilaterally. The strength in his left leg was 4/5 versus 5/5 in his right leg. The Veteran was observed to have slightly decreased sensation over the dorsum of his left foot.

A November 2006 VA treatment note records the Veteran as having no lower extremity muscular weakness and deep tendon reflexes at the knee and ankle joints that were hypoactive (1+) bilaterally. Another, more in depth evaluation of the Veteran's condition in November 2006 by a VA provider indicated that the Veteran reported pain that was always present, but that varied by intensity and described left leg weakness and numbness. The Veteran's sensation was intact to light touch. However the muscle groups of his left leg were slightly decreased (4/5) as compared with the muscle groups in his right leg (5/5). His ankle reflexes were 2+ bilaterally. His knee reflex was normal on the right, but more sensitive than normal (3+) on the left. His plantar reflexes were downwardly deflected bilaterally.

An April 2007 VA treatment note records the Veteran seeking treatment for chronic pain syndrome with pain that radiated from the back down the left leg exacerbated by activity. On examination, the Veteran's strength in his hips was normal bilaterally, but his left knee, ankle, and EHL were rated 4/5 for strength as opposed to the normal 5/5 strength on the right. The Veteran had an antalgic gait and was using his Rollator. The Veteran was diagnosed with lumbar radiculitis.

At the November 2007 VA examination, the examiner reviewed a 2005 MRI that showed no herniated disc, no nerve root compression, and no spinal stenosis. Instead, the examiner explained that the Veteran's MRI showed bulging discs. The Veteran had pain radiating from his lower back to his left foot. The Veteran used a rolling walker to aid his ambulation. His left lower extremity showed some pain on extension of his knee. The Veteran's motor strength was normal in foot and leg muscles with no atrophy. His tendon reflexes were 2+ at ankle and knee. The examiner provided a diagnosis of sciatica in the left lower extremity due to the Veterans degenerative joint disease, but found no evidence of a neuropathy or radiculopathy.

A November 2007 VA treatment note records the Veteran sought treatment for pain radiating down his left leg that was assessed as lumbar radiculopathy.

April 2008 VA treatment notes record that the Veteran's legs had become too painful for strength testing, but his ambulation and balance using a rollator was good. The Veteran was referred for and subsequently issued a wheelchair.

The Veteran received another VA examination in November 2008. The Veteran described pain radiating down his left leg. The examiner noted that an EMG had been performed in 2005, and the results were normal. The examiner found evidence of sensory loss in the left lower extremity that was consistent with a problem with the sciatic or S1 nerve root. The Veteran's ankle jerk, knee jerk, and muscle strength were all normal. The examiner indicated that there was no clinical evidence of radiculopathy or neuropathy in the Veteran's left lower extremity. Instead, the examiner opined that the Veteran's symptoms were consistent with lumbago or sciatica.

In December 2008, the Veteran underwent another EMG study of his left lower extremity, and the results indicated a normal left leg.

A January 2009 MRI returned evidence of a small central disc extrusion that abutted the bilateral traversing neural elements on the left greater than the right, mild annular disc bulging, and mild to moderate central stenosis. The Veteran's primary care provider also explained that the MRI showed that a small piece of his L4-5 disc had broken off and was compressing some of the Veteran's nerves.
In February 2009, a VA treatment note records that the Veteran was unable to stand for more than a few minutes at a time, and found 2+ strength in the left lower extremity, 3/5 strength in the right hip, and normal strength in right knee. The Veteran's sensation was impaired, and the Veteran began the process to obtain an electric wheelchair rather than the manual one that he had been previously issued.

At the hearing in March 2009, the Veteran confirmed that he was going to receive an electric wheelchair. He testified that his pain had increased, that his left leg had a constant ache every day and that he had not been able to sleep in his own bed for six years because he could not get up the stairs. The pain was bad enough that he could only sleep for two hours a night.

A VA treatment note in April 2010 records weakness in the Veteran's left lower extremity.

In May 2010, the Veteran had another MRI that showed a small disc bulge that did not compress his spinal cord.

The Veteran had another VA examination in October 2010. At that time, the Veteran again described radiating pain from his lower back to his left leg and foot. He was able to transfer himself from his wheelchair to the exam table, but expressed pain. Straight leg raising did not relieve the Veteran's sciatic pain, and the Veteran reported a pulling sensation in the left popliteal area. The Veteran reported less sensation in his entire left leg, foot, and toes as compared to his right. The Veteran's deep tendon reflexes were 2+ in both knees and ankles. The examiner provided a diagnosis of lumbosacral spondylosis with severe pain and "no objective, convincing, or definitive evidence of radiculopathy."

The Veteran underwent another VA examination in November 2011. At that time, the Veteran required assistance to transfer himself from the wheelchair to the exam table. Straight leg raising elicited some pain on extreme extension of the Veteran's left leg. The Veteran's deep tendon reflexes were 2+ in both knees and both ankles. The Veteran's muscle mass was intact. The examiner diagnosed significant pain from degenerative arthritis of the lumbosacral spine, but found no definitive evidence of neuropathy or radiculopathy of the lower extremities either clinically or in the Veteran's EMGs or MRIs.

On November 15, 2012 the Veteran underwent another VA examination. The Veteran complained of pain radiating from his back down his left leg. The Veteran's left hip, knee extension, ankle plantar flexion, dorsiflexion, and great toe extension exhibited slightly decreased strength (4/5 in each) as opposed to normal strength (5/5 in each) on his right. There was no muscle atrophy. The Veteran's deep tendon reflexes at knees and ankles were normal on the right (2+) and less reactive than normal (1+) on his left. The Veteran's sensation was normal throughout both legs. The Veteran was unable to perform the straight leg test. The Veteran had constant moderate radicular pain in his left leg and severe paresthesia/dysesthesia in his left leg. The examiner diagnosed radicular symptoms of the sciatic nerve that caused weakness in the Veteran's left leg which had resulted in a recent fall.

Based on this evidence, the Board finds that it is reasonably shown by the record that the Veteran's left lower extremity radiculopathy meets the criteria for a 20 percent rating, but no higher, prior to November 15, 2012. VA assigns a 20 percent rating for incomplete paralysis of the sciatic nerve that is moderate as opposed to mild. In this case, the Board finds that the Veteran's symptoms are moderate because he experienced radiating pain, at times decreased sensation to touch and vibration, numbness and weakness. These symptoms caused or contributed to the difficulty with the Veteran's mobility. As a result, the Veteran required assistance with ambulation in the form of braces, crutches, a rolling walker, a manual wheelchair, and ultimately an electric wheelchair in order to get around. While "mild" and "moderate" are not defined by the regulation, the Board finds that the disability picture presented by the Veteran's left lower extremity radiculopathy prior to November 15, 2012, is better characterized as moderate than mild.

However, the Board finds that the Veteran's left lower extremity radiculopathy condition is not fairly described as moderately severe prior to November 15, 2012. The reason for this is that while the Veteran experienced these symptoms and they had a significant effect on his life and mobility, the Veteran's left lower extremity radiculopathy condition was not severe enough to be consistently detectable in physical diagnostic tests and was never severe enough to be detected via EMG or MRI studies during the appeal period. Similarly, while the Veteran's left leg experienced radicular pain and some decreased sensation, the Veteran's left leg also remained at or near parity with the  right leg for the entirety of the appeal period and almost never fell more than one level below the clinically normal level of strength generally exhibited by the other, stronger, right leg.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent prior to November 15, 2012. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consequently, the Board finds that for the period prior to November 15, 2012, the competent evidence of record is more consistent with a rating of 20 percent for the Veteran's left lower extremity radiculopathy and that the criteria for a 40 percent rating are not met.

B. Entitlement to a Rating in Excess of 40 Percent After November 15, 2012

In addition to the November 2012 VA examination described previously, the information in the record regarding the Veteran's left lower extremity radiculopathy condition after November 15, 2012, comes from VA examinations of the Veteran's lower back and peripheral nerves conducted in January 2015.

The January 2015 lower back examination diagnosed the Veteran with degenerative arthritis and intervertebral disc syndrome, and characterized the Veteran as describing more frequent falls and numbness in his left lower extremity. The Veteran's right hip, knee, ankle plantar flexion, and ankle dorsiflexion all exhibited normal (5/5) strength. The Veteran's left hip, knee, ankle plantar flexion, and ankle dorsiflexion exhibited decreased strength of 4/5. There was no muscle atrophy. The Veteran's right knee and ankle deep tendon reflexes were normal (2+) and his left knee and ankle reflexes were less reactive (1+). The Veteran had normal sensation throughout both legs. The examiner noted the presence of radiculopathy pain that was constant and moderate in the Veteran's left leg (mild on the right). The Veteran had moderate paresthesia/dysesthesia in his left leg and moderate numbness in his left leg. The examiner indicated moderate radiculopathy and noted that the nerves involved were the sciatic nerves.

In January 2015, the Veteran also underwent a peripheral nerve exam. The examination results were similar. However, on this date, the examiner indicated no constant pain in either lower extremity, but moderate and mild intermittent pain in the left and right legs respectively. The Veteran's left leg exhibited moderate paresthesia/dysesthesia and moderate numbness. The Veteran's right leg exhibited mild forms of these symptoms. The Veteran's right knee, plantar flexion, and ankle dorsiflexion exhibited normal 5/5 strength. The Veteran's left knee, plantar flexion, and ankle dorsiflexion exhibited decreased 4/5 strength. There was no muscle atrophy. The Veteran's knee and ankle reflexes were normal (2+) on the right and less active than normal (1+) on the left. The Veteran had normal sensation throughout both legs. The examiner diagnosed moderate incomplete paralysis of the right and left sciatic nerves.

Based on this evidence, the Board finds that from November 15, 2012, the Veteran's left lower extremity radiculopathy is best characterized as moderately severe, which warrants a 40 percent rating, as currently assigned. The Board previously found that prior to the November 2012 VA examination, the Veteran's condition was not moderately severe because the condition was serious enough to cause the Veteran to experience radiculopathy symptoms and impact his mobility, but it was not severe enough to be consistently detected in physical tests or EMG and MRI studies. Many of the examinations prior to November 2012 produced opinions that the Veteran did not have radiculopathy at all or at least that the examination results did not provide evidence of radiculopathy. From the time of the November 15, 2012 VA examination, the evidence of the Veteran's condition has increased in severity such that the examiners comfortably and consistently indicate that the examinations themselves provide evidence of radiculopathy in addition to the Veteran's report of radiculopathy symptoms. In combination with the significant effect that the Veteran's symptoms have had on the Veteran's ability to stand, sleep, and ambulate, the Board finds that the evidence of record demonstrates that the Veteran's condition is moderately severe. 

The Board finds that the Veteran's condition does not meet the criteria for a higher 60 percent evaluation. As described above a 60 percent evaluation is appropriate where a veteran's radiculopathy results in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. The evidence of record reflects that the Veteran's muscles have not atrophied at any point during the appeal period. Consequently, the Board finds that the criteria for a rating in excess of 40 percent have not been met. 

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 20 percent disability rating is granted for the Veteran's service-connected left lower extremity radiculopathy prior to November 15, 2012, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 40 percent after November 15, 2012 for left lower extremity radiculopathy is denied.


REMAND

Despite the increased rating granted herein prior to November 15, 2012, the Veteran does not meet the schedular criteria for TDIU prior to September 27, 2010. A veteran may receive TDIU even where a veteran's combined disability rating is less than 100 percent if he or she has two or more service-connected disabilities one of which is rated 40 percent disabling or higher and a combined disability rating of at least 70 percent disabling and where he or she is unable to obtain or maintain a substantially gainful course of employment due to his or her service connected disabilities. 38 C.F.R. § 4.16(a). Even with the decision above, the Veteran's conditions do not meet these requirements prior to September 27, 2010 (the effective date of a separately decided increase in the Veteran's other conditions not before the Board in this appeal). However, the evidence of record indicates that the Veteran may have been unemployable due to his service-connected disabilities well before September 27, 2010. In particular, the Board notes that the last time the Veteran reported being employed during VA treatment occurred in March 2004; a VA physician wrote a letter indicating significant restrictions on the Veteran's ability to work in March 2005; and the Social Security Administration determined that the Veteran was disabled and unable to work effective January 2005 due to the Veteran's back disability for which he is service-connected. Consequently, the Board finds that this case should be referred to the Director, Compensation Service for extra-schedular consideration of the Veteran's claim for TDIU prior to September 27, 2010. 38 C.F.R. § 4.16(b) (2016).


Accordingly, the case is REMANDED for the following action:

1. After completing any additional development that is deemed warranted, refer this case to the Director, Compensation Service, for extra-schedular consideration of the Veteran's claim for TDIU prior to September 27, 2010.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and permitted the appropriate time to respond. Then, if the file is otherwise in order, the claim should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


